Dismissed and Memorandum Opinion filed October 19, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00759-CV

                           JOHN HUYNH, Appellant

                                        V.
    DAVID A. FETTNER, COURT APPOINTED RECEIVER, Appellee

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-28276

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed July 3, 2017. On October 23,
2018, this court abated the appeal because appellant’s brother, Phung Huynh, is in
bankruptcy. See Tex. R. App. P. 8.2. According to the notice received by this court,
on December 20, 2017, Phung Huynh petitioned for voluntary bankruptcy
protection in the United States Bankruptcy Court for the Southern District of Texas
under case number 17-36801. It is alleged the assets made the basis of this appeal
were subject to the bankruptcy proceeding.
      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed on September 24, 2020.
The parties failed to advise this court of the bankruptcy court action.

      On September 14, 2021, this court issued an order stating that unless any
party to the appeal filed a motion demonstrating good cause to retain the appeal
within twenty days of the date of the order, this appeal would be dismissed for
want of prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.



                                        PER CURIAM


Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                          2